Citation Nr: 1437040	
Decision Date: 08/19/14    Archive Date: 08/27/14

DOCKET NO.  11-23 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to reopening or reconsideration of a previously denied claim for service connection for psychiatric disability including post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for eye disorders claimed as residual to flash burns.

3.  Entitlement to service connection for diabetes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran served on active duty from April 1966 to October 1969.

This appeal comes before the Board of Veterans' Appeals from rating decisions by the United States Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.  In a March 2010 rating decision, the RO denied reopening of a previously denied claim for service connection for psychiatric disability including PTSD.  In a November 2010 rating decision, the RO denied service connection for flash burns and diabetes.

In February 2014, the Veteran had a Board videoconference hearing before the undersigned.  A transcript of that hearing is of record.

To ensure a total review of the evidence in this case, the Board has reviewed the Veteran's paper claims file and his electronic files on the Virtual VA system and the Veterans Benefits Management System (VBMS).

The issue of service connection for eye disorders residual to flash burns is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  After the October 2006 rating decision denying service connection for PTSD, VA received service department records relevant to attacks on the Veteran's base in Vietnam.

2.  The Veteran developed PTSD following traumatic experiences in service.

3.  In February 2014, prior to promulgation of a decision in the appeal for service connection for diabetes, the Veteran wrote that he wished to withdraw the appeal with respect to that claim.


CONCLUSIONS OF LAW

1.  VA is to reconsider the October 2006 rating decision denying service connection for PTSD.  38 U.S.C.A. §§ 5108, 7104, 7105 (West 2002); 38 C.F.R. § 3.156(c) (2013).

2.  PTSD was incurred as a result of traumatic experiences in service.  38 U.S.C.A. §§ 1110, 5107 (West 2002) 38 C.F.R. §§ 3.303, 3.304 (2013).

3.  The criteria for withdrawal of a substantive appeal by the Veteran on the issue of service connection for diabetes have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Psychiatric Disability including PTSD

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2013).  The Board is granting the benefits sought on appeal in the issues that the Board is adjudicating at this time.  Therefore, it is not necessary to discuss VA's duties to notify and assist the Veteran in substantiating those claims.

The Veteran contends that he has a psychiatric disability including PTSD as a result of traumatic experiences, including witnessing a fatal motor vehicle accident (MVA), and being under enemy attack, during his service in Vietnam.  In May 2006, he submitted a claim for service connection for disabilities including PTSD.  In an October 2006 rating decision, the RO denied service connection for PTSD.  

A rating decision becomes final when a claimant does not file a notice of disagreement (NOD) within one year after a decision is issued.  38 U.S.C.A. § 7105.  A rating decision also becomes final if a claimant files a timely NOD, but does not file a timely substantive appeal.  38 U.S.C.A. § 7105.  A final decision on a claim that has been denied shall be reopened if new and material evidence with respect to that claim is presented or secured.  38 U.S.C.A. §§ 5108, 7104(b).  The United States Court of Appeals for Veterans Claims (Court) has ruled that, if the Board determines that new and material evidence has been submitted, the case must be reopened and evaluated in light of all of the evidence, both new and old.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  New and material evidence received within a year after the rating decision will be considered as having been filed in connection with the claim.  38 C.F.R. § 3.156(b).  If service department records not previously associated with the claims file are received, VA will reconsider the claim.  38 C.F.R. § 3.156(c).  

The Veteran did not file an NOD with the October 2006 rating decision denying service connection for PTSD.  No new and material evidence was received within the appeal period.  Since the October 2006 rating decision, however, VA received service department records not previously associated with the file.

Service department records that were in the file in October 2006 show that the Veteran served in Vietnam at Nha Trang Air Base from October 1968 to September 1969 and at Cam Ranh Bay Air Base from September 1969 to October 1969.  In February 2014, the Veteran submitted a 1979 report from the United States Air Force on air base defense in Vietnam from 1961 to 1973.  The report shows dates, including dates in February, April, and May 1969, when Nha Trang Air Base came under enemy attack.  As VA received service department records not previously associated with the claims file, VA must reconsider the claim, in accordance with 38 C.F.R. § 3.156(c).

In February 2014, the Veteran waived RO consideration of evidence added to the claims file, including the Air Force report received in February 2014.  As the Veteran waived RO consideration of that evidence, and as the assembled record supports service connection for the Veteran's PTSD, the Veteran will not be prejudiced by the Board adjudicating the service connection claim without further RO consideration.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection also may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection for certain chronic diseases, including psychoses, may be established based upon a legal presumption by showing that it manifested itself to a degree of 10 percent disabling or more within one year from the date of separation from service.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).

The Court has explained that, in general, service connection requires (1) evidence of a current disability; (2) medical evidence, or in certain circumstances lay evidence, of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

A veteran will be considered to have been in sound condition when examined and accepted for service, except as to disorders noted on entrance into service, or when clear and unmistakable evidence demonstrates that the disability existed prior to service and was not aggravated by service.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b).

PTSD is a mental disorder that develops as a result of traumatic experience.  It is possible for service connection to be established for PTSD that becomes manifest after separation from service.  Service connection for PTSD requires: (1) medical evidence diagnosing the condition in accordance with VA regulations; (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  

The evidence necessary to establish the occurrence of a recognizable stressor during service varies depending on the circumstances of the veteran's service and of the claimed stressor.  If the veteran engaged in combat with the enemy, the claimed stressor is related to that combat, and the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, then, in the absence of clear and convincing evidence to the contrary, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(2).  Similarly, if a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity, a VA or VA-contracted psychiatrist or psychologist confirms that the claimed stressor is adequate to support a diagnosis of PTSD, and the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, then, in the absence of clear and convincing evidence to the contrary, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(3).  If a veteran's service and claimed stressor was not under circumstances that provide for his or her lay testimony alone to establish the occurrence of the stressor, the record must contain service records that corroborate the veteran's testimony as to the occurrence of the claimed stressor.  See Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

With respect to claims for service connection, the Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a claim, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107.  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Veteran served in Vietnam from October 1968 to October 1969.  His service entrance examination and other service medical records do not indicate any mental or emotional problems or complaints.  VA treatment and examination records from 2005 forward contain the Veteran's reports that during service in Vietnam his air base came under rocket attack, and he feared for his life on a nightly basis.  He stated that he witnessed the death of a Vietnamese civilian.  He related that a multiple car accident occurred after he stepped out into a street.  He reported that a woman on a bicycle was crushed between two cars.  He stated that he saw her terribly injured and suffering.  He indicated that the service members with him stopped him from trying to help her.  He stated that he saw her die before help arrived.  He reported he was very troubled by that experience at the time and remained so thereafter.

The Veteran has reported that from soon after his return from service in Vietnam he experienced mental and emotional problems, including crying spells and alcohol abuse.  He stated that in approximately 1970 he sought mental health treatment.  He indicated that he saw a psychiatrist at St. Luke's Hospital in New Bedford, Massachusetts, and that the psychiatrist treated him by prescribing Valium.  He stated that he took Valium as prescribed until he became concerned about excessive dependence on it, and stopped taking it.  The claims file contains records from St. Luke's Hospital that shows dates when the Veteran was treated there from 1948 through 1979.  He was treated on several occasions in 1973 and 1974.  In VA mental health treatment in 2005 and 2006, the Vetran reported a history of psychiatric problems beginning with his return home from service in Vietnam.  Treating clinicians indicated a possible diagnosis of PTSD.

On VA PTSD examination in August 2006, the Veteran reported that during service he feared for his life at night after his air base came under rocket attack.  He stated that witnessing the death of a Vietnamese civilian in an MVA troubled him very much at the time and thereafter.  He indicated that after service, in about 1970, he saw a psychiatrist, who treated him with Valium.  He reported having had mental health treatment again in recent years.  He related ongoing anxiety, short temper, intrusive distressing memories, nightmares, crying spells, detachment, restricted affect, insomnia, and hypervigilance.  The examiner expressed the opinion that the experience of witnessing the MVA death met the criteria of a traumatic experience for purposes of diagnosing PTSD.  The examiner provided a diagnosis of PTSD.

The Veteran has continued in treatment for PTSD.  On VA PTSD examination in August 2013, the Veteran reported having experienced stressors before service, including being subject to sexual abuse, participating (as a gang member) in beatings, and witnessing death and severe injuries while working in the automotive crash and recovery business.  He indicated that he was not affected by the pre-service stressors.  He stated that during service he experienced a stressor of witnessing the woman's death in the MVA.  He related that he felt responsible because the accident happened after he stepped out into traffic.  He reported that right after service he had nightmares every night, curled up in a fetal position at the foot of his bed, drank, and got into fights.  He related ongoing symptoms including intrusive recollections, avoidance, detachment, difficulty sleeping, irritability, angry outbursts, fighting, and hypervigilance.  The examiner diagnosed PTSD as well as depressive disorder and alcohol dependence in remission.  The examiner noted that the Veteran did not report symptoms or have treatment following his pre-service stressors.  The examiner found that the Veteran's PTSD was more likely than not a residual of his experience in Vietnam.

In May 2013, the Veteran's sister wrote that the Veteran was a changed man when he returned after service in Vietnam.  She stated that he drank heavily, was violent, and had angry disputes with family members and others.

In February 2014, VA psychiatrist T. M. R., M.D., performed a PTSD evaluation of the Veteran.  Dr. R. found that the Veteran met the criteria for a PTSD diagnosis.  Dr. R. stated that pre-service traumas may have made the Veteran vulnerable to developing PTSD after trauma exposure.

In the February 2014 Board videoconference hearing, the Veteran reported that his most traumatic experience during service was witnessing the woman's death in the MVA. He indicated that he continued to be troubled and have difficulty sleeping because of that experience.  He stated that during service in Vietnam he also experienced mortar attacks on his base.  He related that at one point the enemy was right outside the gate of his base.  He reported that soon after service, beginning in about May 1970, he saw a psychiatrist who treated him with Valium.

The Veteran has reported pre-service stressors, but no mental disorder was noted on his entrance examination.  There is not clear and unmistakable evidence that he had a mental disorder before service that was not aggravated by service.  The Board therefore presumes that he was in sound mental condition when he entered service.

The Veteran has been diagnosed with PTSD.  He has reported the MVA as his greatest stressor during service, and has also reported that mortar attacks on his base were a stressor.  The MVA stressor is not related to combat or fear of hostile military activity.  That stressor has not been corroborated by service records.  Enemy attacks on Nha Trang Air Base while the Veteran was there are corroborated by service department records.  While the clinician who examined the Veteran in August 2006 specifically found the MVA to be a stressor for PTSD diagnosis purposes, that examiner diagnosed PTSD after the Veteran reported both the MVA and the attacks on his base.  No clinician has explicitly analyzed the role of the corroborated stressor, the attacks on the base, in causing the Veteran's PTSD.  As at least one of the reported stressors is corroborated, and at least one of the reported stressors is clinically linked to the Veteran's PTSD, the Board is resolving reasonable doubt in favor of the claim, and granting service connection for the Veteran's PTSD.

Diabetes

In February 2014, the Veteran wrote that he was withdrawing his appeal for service connection for diabetes.  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b).  The Veteran's February 2014 written withdrawal satisfies the requirements for withdrawing the appeal with respect to that service connection claim.  Thus, there is no remaining allegation of error of fact or law for appellate consideration, and the appeal is withdrawn.  Accordingly, the Board does not have jurisdiction to review the appeal, 
and the appeal is dismissed.


ORDER

The previously denied claim for service connection for PTSD is to be reconsidered.

Entitlement to service connection for PTSD is granted.

The appeal for service connection for diabetes is dismissed.


REMAND

The Board is remanding, for the development of additional evidence, the issue of service connection for eye disorders claimed as residual to flash burns.  The Veteran's duties during service included welding.  He reports that in the course of those duties he sustained flash burns to his eyes.  He states that he now has eye problems including floaters and abnormal pressure in his eyes.  He contends that his current eye disorders have resulted from the flash burns during service.

The Veteran has had VA medical examinations that addressed some of the issues in his service connection claims, but he had not had a VA examination that addressed his claim regarding flash burns and eye disorders.  The Board will remand the issue for a VA examination for review of the record, findings as to the nature of any current eye disorders, and opinion as to the likelihood of a relationship between his welding duties in service and any current disorders.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA eye examination to address the nature and likely etiology of any current eye disorders.  Provide the Veteran's paper claims file and any relevant information from his Virtual VA and VBMS electronic claims files for review.  Ask the examiner to review the claims file and examine the Veteran.  Ask the examiner to provide diagnoses for any current disorders affecting the Veteran's eyes, including any disorders manifested by floaters and abnormal eye pressure (which have been noted in treatment records).  For each current eye disorder, ask the examiner to provide opinion as to whether it is at least as likely as not (at least a 50 percent likelihood) that the disorder is related to welding duties and reported flash burns of the eyes during the Veteran's service.  Ask the examiner to explain the reasons and bases for the conclusions reached.

2.  The Veteran must be advised of the importance of reporting to the scheduled VA examination and of the possible adverse consequences, to include the denial of his claim, of failing, without good cause, to so report.  See 38 C.F.R. § 3.655 (2013).  A copy of the notification letter sent to the Veteran advising him of the time, date, and place of the scheduled examination must be included in the claims folder and must indicate that it was sent to his last known address of record.  If he fails to report to the examination, the claims folder must indicate whether the notification letter was returned as undeliverable.

3.  Thereafter, review the expanded record and consider the issue of service connection for eye disorders, including as due to flash burns.  If that claim remains denied, issue a supplemental statement of the case and afford the Veteran and his representative an opportunity to respond.  Thereafter, return the case to the Board for appellate review if otherwise in order.

The Board intimates no opinion as to the ultimate outcome of the matter that the Board has remanded.  The Veteran has the right to submit additional evidence and argument on that matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


